                                       Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 1 of 21 Page ID #:1327



                                                1   Reed Aljian (State Bar No. 211010)
                                                      ra@dallp.com
                                                2   Rochelle Calderon Rotea (State Bar No. 325417)
                                                      rochelle@dallp.com
                                                3   DAILY ALJIAN LLP
                                                    100 Bayview Circle, Suite 5500
                                                4   Newport Beach, CA 92660
                                                    Telephone: 949.861.2524
                                                5   Facsimile: 949.269.6364
                                                6 Attorneys for Defendants
                                                  COMMUNICATION CENTER BEREA U.S.A. LLC,
                                                7 erroneously sued as INTERNATIONAL BEREA USA,
                                                  ALMA ELIZABETH JOAQUIN, erroneously sued as
                                                8 ALMA ZAMORA DE JOAQUIN, and ADORAIM
                                                  JOSADAC JOAQUIN, erroneously sued as ADORAIM
                                                9 JOAQUÍN ZAMORA

                                               10                             UNITED STATES DISTRICT COURT
                                               11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12

                                               13
                                                                                              Case No.: 2:20−cv−01437 ODW (ASx)
                                               14   SOCHIL MARTIN,
                                                                                              OBJECTIONS TO DECLARATION
                                               15                Plaintiff,                   OF JEFFREY SEGAL IN SUPPORT
                                                          v.                                  OF THE PEOPLE OF THE STATE
                                               16                                             OF CALIFORNIA’S MOTION TO
                                               17   LA LUZ DEL MUNDO, an                      INTERVENE AND TO STAY CIVIL
                                                    unincorporated association, et al.        DISCOVERY DURING PENDENCY
                                               18
                                                                                              OF CRIMINAL PROCEEDINGS
                                                          Defendants.
                                               19
                                                                                              [Filed concurrently herewith:
                                               20
                                                                                              Opposition and Declaration of R.
                                               21                                             Aljian]
                                               22                                             Complaint Filed: February 12, 2020
                                                                                              Trial Date:      None Set
                                               23
                                                                                              District Judge:    Otis D. Wright, II
                                               24                                             Courtroom:         5D, 5th Floor
                                               25                                             Magistrate Judge: Alka Sagar
                                               26
                                                                                              Courtroom:        540, 5th Floor
                                                                                              DATE: July 13, 2020
                                               27
                                                                                              TIME: 1:30 p.m.
                                               28                                             CTRM: 5D

                                                                     DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                           Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 2 of 21 Page ID #:1328



                                                   1         Defendants Communication Center Berea U.S.A. LLC, erroneously sued as
                                                   2   International Berea USA, Alma Elizabeth Joaquin, erroneously sued as Alma Zamora
                                                   3   De Joaquin, Adoraim Josadac Joaquin, erroneously sued as Adoraim Joaquín
                                                   4   Zamora, (collectively “Defendants”) submit the following evidentiary objections to
                                                   5   the Declarant Jeffrey Segal’s (“Declarant”) testimony in the Declaration of Jeffrey
                                                   6   Segal (Docket No. 50-3) (“Segal Declaration”) in Support of The People of The State
                                                   7   of California’s Motion to Intervene and to Stay Civil Discovery During Pendency of
                                                   8   Criminal Proceedings submitted by the Plaintiff, People of the State of California
                                                   9   (“AG”) in support of its Motion and Motion to Intervene and to Stay Civil Discovery
                                                  10   During Pendency of Criminal Proceedings (the “Motion”).
                                                  11            OBJECTIONS TO DECLARATION OF JEFFREY SEGAL
    DAILY ALJIAN LLP
                      Newport Beach, California




                                                  12   Objection No. 1:
      ALJIAN LLP
                 Newport Beach, California




                                                  13   Material Objected to: Paragraph 2, lines 8-9.
                                                  14         “On June 4, 2019, Defendant Naasón Garcia, the leader of the La Luz de
DAILY




                                                  15   Mundo (LLDM) church was charged, along with three co-defendants, with sexually
                                                  16   assaulting and/or trafficking four Jane Does, three of whom were minors, in the
                                                  17   matter entitled People v. Garcia et al., Los Angeles Superior Court Case No.
                                                  18   BA475856.”
                                                  19   Ground(s) for Objection:
                                                  20         FRE 602 (foundation and speculation), FRE 701 (improper opinion); FRE
                                                  21   801-802 (hearsay), FRE 1002 (Best Evidence Rule), and FRE 401-403 (relevance).1
                                                  22   The Declarant fails to lay a proper foundation that he has personal knowledge of
                                                  23   Mr. Garcia’s alleged roles, the alleged corporate existence of the “La Luz Del Mundo
                                                  24   church,” the alleged charges against Mr. Garcia, or the content of any charging
                                                  25   document. To the extent the Declarant is relying upon a document, such as a
                                                  26   complaint filed in a criminal action, Declarant’s testimony is precluded by the Best
                                                  27

                                                  28
                                                       1
                                                             References to “FRE” are to the Federal Rules of Evidence.
                                                                                                 1
                                                                          DEFENDANTS OBJECTIONS TO DECLARATION OF J. SEGAL
                                         Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 3 of 21 Page ID #:1329



                                                1   Evidence Rule and is inadmissible hearsay. Finally, the AG failed to request that the
                                                2   Court take judicial notice of any alleged charging document or criminal complaint
                                                3   and, therefore, neither the documents nor their content may be admitted or considered
                                                4   in support of the Motion.
                                                5   Objection No. 2:
                                                6   Material Objected to: Paragraph 2, lines 12-14.
                                                7         “The Department of Justice’s (DOJ) investigation revealed a lengthy pattern
                                                8   of Garcia’s sexually predatory practices targeting minors and young women in the
                                                9   LLDM community with the aid of ‘assistants.’”
                                               10   Ground(s) for Objection:
                                               11         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                               13   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                               14   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                               15   substance of his testimony, the alleged charges against Mr. Garcia, or the content of
                                               16   an investigation or any charging document. Rather, the declarant appears to be
                                               17   relying upon documents and/or statements of third parties. To the extent the
                                               18   Declarant is relying upon a document, such as documents related to a DOJ
                                               19   investigation or a complaint filed in a criminal action, Declarant’s testimony is
                                               20   precluded by the Best Evidence Rule and is inadmissible hearsay. Finally, the AG
                                               21   failed to request that the Court take judicial notice of any alleged charging document
                                               22   or criminal complaint and, therefore, neither the documents nor their content may be
                                               23   admitted or considered in support of the Motion. Therefore, the testimony is
                                               24   inadmissible. See also Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D.
                                               25   Cal. 2000) (stating that a declaration based on speculation is irrelevant and should
                                               26   not be considered); Missud v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012)
                                               27   (court documents not judicially noticeable for plaintiff's purpose of demonstrating
                                               28
                                                                                               2
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                         Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 4 of 21 Page ID #:1330



                                                1   that his arguments and allegations against defendants were true).
                                                2   Objection No. 4:
                                                3   Material Objected to: Paragraph 2, lines 15-17.
                                                4         “Garcia, along with the co-defendants, is alleged to have groomed the young
                                                5   Jane Does, indoctrinating them and incrementally exposing them to sexualized
                                                6   behavior toward Garcia.”
                                                7   Ground(s) for Objection:
                                                8         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                9   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                               10   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                               11   Declarant fails to lay a proper foundation that he has personal knowledge of the
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12   substance of his testimony, the alleged charges against Mr. Garcia, or the content of
                                               13   an investigation or any charging document. Rather, the declarant appears to be
                                               14   relying upon documents and/or statements of third parties. To the extent the
                                               15   Declarant is relying upon a document, such as documents related to a complaint filed
                                               16   in a criminal action, Declarant’s testimony is precluded by the Best Evidence Rule
                                               17   and is inadmissible hearsay. Finally, the AG failed to request that the Court take
                                               18   judicial notice of any alleged charging document or criminal complaint and,
                                               19   therefore, neither the documents nor their content may be admitted or considered in
                                               20   support of the Motion. Thus, Declarant’s testimony is inadmissible. See also Slevin
                                               21   v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                               22   declaration based on speculation is irrelevant and should not be considered); Missud
                                               23   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                               24   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                               25   allegations against defendants were true).
                                               26

                                               27

                                               28
                                                                                                 3
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                         Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 5 of 21 Page ID #:1331



                                                1   Objection No. 5:
                                                2   Material Objected to: Paragraph 2, lines 17-19.
                                                3         “Ultimately, the Jane Does were brought to Garcia by his co-conspirators, and
                                                4   forced to comply with his sexual demands.”
                                                5   Ground(s) for Objection:
                                                6         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                7   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                8   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                9   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                               10   substance of his testimony, the alleged charges against Mr. Garcia or alleged co-
                                               11   conspirators, or the content of an investigation or any charging document. Rather, the
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12   declarant appears to be relying upon documents and/or statements of third parties. To
                                               13   the extent the Declarant is relying upon a document, such as documents related to a
                                               14   complaint filed in a criminal action, Declarant’s testimony is precluded by the Best
                                               15   Evidence Rule and is inadmissible hearsay. Finally, the AG failed to request that the
                                               16   Court take judicial notice of any alleged charging document or criminal complaint
                                               17   and, therefore, neither the documents nor their content may be admitted or considered
                                               18   in support of the Motion. Therefore, Declarant’s testimony is inadmissible. See also
                                               19   Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                               20   declaration based on speculation is irrelevant and should not be considered); Missud
                                               21   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                               22   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                               23   allegations against defendants were true).
                                               24   Objection No. 6:
                                               25   Material Objected to: Paragraph 2, lines 19-21.
                                               26         “In addition, the young women were recruited to participate in pornographic
                                               27   photo shoots, the product of which were provided to Garcia for his personal
                                               28
                                                                                                 4
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                         Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 6 of 21 Page ID #:1332



                                                1   enjoyment.”
                                                2   Ground(s) for Objection:
                                                3         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                4   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                5   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                6   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                7   substance of his testimony, the alleged charges against Mr. Garcia, or the content of
                                                8   an investigation or any charging document. Rather, the declarant appears to be
                                                9   relying upon documents and/or statements of third parties. To the extent the
                                               10   Declarant is relying upon a document, such as documents related to a complaint filed
                                               11   in a criminal action, Declarant’s testimony is precluded by the Best Evidence Rule
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12   and is inadmissible hearsay. Finally, the AG failed to request that the Court take
                                               13   judicial notice of any alleged charging document or criminal complaint and,
                                               14   therefore, neither the documents nor their content may be admitted or considered in
                                               15   support of the Motion. Thus, Declarant’s testimony is inadmissible. See also Slevin
                                               16   v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                               17   declaration based on speculation is irrelevant and should not be considered); Missud
                                               18   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                               19   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                               20   allegations against defendants were true).
                                               21   Objection No. 7:
                                               22   Material Objected to: Paragraph 5, lines 25-27.
                                               23         Exbibit 1, described as “[a] true and correct copy of the Second Amended
                                               24   Felony Complaint in Case No. BA475856…..”
                                               25   Ground(s) for Objection:
                                               26         FRE 201 (judicial notice of adjudicative facts), 401-403 (relevance), FRE 602
                                               27   (foundation and speculation), FRE 701-702 (improper opinion), FRE 801-802
                                               28
                                                                                                 5
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                         Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 7 of 21 Page ID #:1333



                                                1   (hearsay), 901 (lacks authentication), FRE 1002 (Best Evidence Rule); See also ;
                                                2   Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                                3   declaration based on speculation is irrelevant and should not be considered); Missud
                                                4   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                                5   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                                6   allegations against defendants were true).
                                                7         The Declarant fails to provide sufficient facts to establish that he has personal
                                                8   knowledge of the substance of the testimony. Rather, the declarant appears to be
                                                9   relying upon documents and/or statements of third parties. Furthermore, the criminal
                                               10   complaint and the contents therein is not properly authenticated and is hearsay.
                                               11   Absent a request for judicial notice, which was not submitted, the documents and its
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12   contents are not admissible.
                                               13   Objection No. 8:
                                               14   Material Objected to: Paragraph 3, lines 27-1.
                                               15         “The DOJ intends to immediately re-file the case, preventing any undue delay
                                               16   or change in circumstances.”
                                               17   Ground(s) for Objection:
                                               18         FRE 401-403 (relevance), FRE 602 (foundation and speculation), FRE 701-
                                               19   702 (improper opinion), FRE 801-802 (hearsay); see also Slevin v. Home Depot, 120
                                               20   F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on
                                               21   speculation is irrelevant and should not be considered). The Declarant fails to provide
                                               22   sufficient facts to establish that he has personal knowledge of the substance of the
                                               23   testimony. Rather, the declarant appears to be relying upon documents, inadmissible
                                               24   speculation, improper opinion, and/or statements of third parties. Therefore, the
                                               25   testimony is inadmissible.
                                               26

                                               27

                                               28
                                                                                                 6
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                         Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 8 of 21 Page ID #:1334



                                                1   Objection No. 9:
                                                2   Material Objected to: Paragraph 3, lines 1-3.
                                                3         “The DOJ has been ready to proceed in the criminal case and will be seeking
                                                4   to advance the case within the statutory time frames – 30 days for preliminary hearing
                                                5   and, after filing the information, 60 days for trial.”
                                                6   Ground(s) for Objection:
                                                7         FRE 602 (foundation and speculation), FRE 701-702 (improper opinion), FRE
                                                8   801-802 (hearsay); FRE 401-403 (relevance), see also Slevin v. Home Depot, 120 F.
                                                9   Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on
                                               10   speculation is irrelevant and should not be considered). The Declarant fails to provide
                                               11   sufficient facts to establish that he has personal knowledge of the substance of the
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12   testimony. Rather, the declarant appears to be relying upon documents, inadmissible
                                               13   speculation, improper opinion, and/or statements of third parties. Therefore, the
                                               14   testimony is inadmissible.
                                               15   Objection No. 10:
                                               16   Material Objected to: Paragraph 3, lines 3-6.
                                               17         “The DOJ does not intend to seek any continuances which would further delay
                                               18   this civil litigation and in fact will seek to move the criminal case forward as
                                               19   expeditiously as possible.”
                                               20   Ground(s) for Objection:
                                               21         FRE 602 (foundation and speculation), FRE 701-702 (improper opinion), FRE
                                               22   801-802 (hearsay); FRE 401-403 (relevance). The Declarant fails to provide
                                               23   sufficient facts to establish that he has personal knowledge of the substance of the
                                               24   testimony. Rather, the declarant appears to be relying upon documents, inadmissible
                                               25   speculation, improper opinion, and/or statements of third parties. Therefore, the
                                               26   testimony is inadmissible.
                                               27

                                               28
                                                                                                 7
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                         Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 9 of 21 Page ID #:1335



                                                1   Objection No. 11:
                                                2   Material Objected to: Paragraph 4, lines 7-9.
                                                3         “The conduct Plaintiff describes in her civil complaint is, in significant part,
                                                4   inextricably interwoven with the conduct alleged in the criminal complaint against
                                                5   the defendants in Los Angeles County Superior Court.”
                                                6   Ground(s) for Objection:
                                                7         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                8   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                9   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                               10   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                               11   substance of his testimony, the alleged charges against Mr. Garcia, or the content of
DAILY ALJIAN LLP
                   Newport Beach, California




                                               12   an investigation or any charging document. Rather, the declarant appears to be
                                               13   relying upon documents and/or statements of third parties. To the extent the
                                               14   Declarant is relying upon a document, such as documents related to a complaint filed
                                               15   in a criminal action, Declarant’s testimony is precluded by the Best Evidence Rule
                                               16   and is inadmissible hearsay. Finally, the AG failed to request that the Court take
                                               17   judicial notice of any alleged charging document or criminal complaint and,
                                               18   therefore, neither the documents nor their content may be admitted or considered in
                                               19   support of the Motion. Thus, Declarant’s testimony is inadmissible. See also Slevin
                                               20   v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                               21   declaration based on speculation is irrelevant and should not be considered); Missud
                                               22   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                               23   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                               24   allegations against defendants were true).
                                               25   Objection No. 12:
                                               26   Material Objected to: Paragraph 4, lines 9-12.
                                               27         “…the incidents alleged in both cases arise out of the same scheme and pattern
                                               28
                                                                                                 8
                                                                      DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 10 of 21 Page ID
                                                                                #:1336


                                                 1   of conduct of sexual abuse against girls and young women over the same time frame
                                                 2   by defendant Garcia.”
                                                 3   Ground(s) for Objection:
                                                 4         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                 5   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                 6   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                 7   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                 8   substance of his testimony, the alleged charges against Mr. Garcia, or the content of
                                                 9   an investigation or any charging document. Rather, the declarant appears to be
                                                10   relying upon documents and/or statements of third parties. To the extent the
                                                11   Declarant is relying upon a document, such as documents related to a complaint filed
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   in a criminal action, Declarant’s testimony is precluded by the Best Evidence Rule
                                                13   and is inadmissible hearsay. Finally, the AG failed to request that the Court take
                                                14   judicial notice of any alleged charging document or criminal complaint and,
                                                15   therefore, neither the documents nor their content may be admitted or considered in
                                                16   support of the Motion. Thus, Declarant’s testimony is inadmissible. See also Slevin
                                                17   v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                                18   declaration based on speculation is irrelevant and should not be considered).
                                                19   Objection No. 13:
                                                20   Material Objected to: Paragraph 4, lines 13-14.
                                                21         “Moreover, discovery in the civil case will necessarily involve most, if not all,
                                                22   of the victims alleged in the criminal complaint.”
                                                23   Ground(s) for Objection:
                                                24         FRE 602, FRE 401-403 (relevance), FRE 602 (foundation and speculation),
                                                25   FRE 701-702 (improper opinion), FRE 801-802 (hearsay); see also Slevin v. Home
                                                26   Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration
                                                27   based on speculation is irrelevant and should not be considered). The Declarant fails
                                                28
                                                                                                9
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 11 of 21 Page ID
                                                                                #:1337


                                                 1   to provide sufficient facts to establish that he has personal knowledge of the
                                                 2   substance of the testimony. Rather, the declarant appears to be relying upon
                                                 3   documents, inadmissible speculation, improper opinion, and/or statements of third
                                                 4   parties. Therefore, the testimony is inadmissible.
                                                 5   Objection No. 14:
                                                 6   Material Objected to: Paragraph 4, lines 14-17.
                                                 7         “I am informed and believe that many of the victims and witnesses to this
                                                 8   conduct live with family members who are still LLDM church members, live in
                                                 9   neighborhoods along with other members, and even frequent LLDM churches and
                                                10   other locations.”
                                                11   Ground(s) for Objection:
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12         FRE 602, FRE 401-403 (relevance), FRE 602 (foundation and speculation),
                                                13   FRE 701-702 (improper opinion), FRE 801-802 (hearsay); see also Slevin v. Home
                                                14   Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration
                                                15   based on speculation is irrelevant and should not be considered). The Declarant fails
                                                16   to provide sufficient facts to establish that he has personal knowledge of the
                                                17   substance of the testimony. Rather, the declarant appears to be relying upon
                                                18   documents, inadmissible speculation, improper opinion, and/or statements of third
                                                19   parties. Therefore, the testimony is inadmissible.
                                                20   Objection No. 15:
                                                21   Material Objected to: Paragraph 4, lines 17-21.
                                                22         “I am further informed and believe that throughout the criminal case these
                                                23   victims and witnesses have been subjected to harassment and intimidation from other
                                                24   members that has made them feel threatened and unsafe, similar to what Plaintiff
                                                25   describes in her complaint in this case.”
                                                26   Ground(s) for Objection:
                                                27         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                28
                                                                                                 10
                                                                         DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 12 of 21 Page ID
                                                                                #:1338


                                                 1   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                 2   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                 3   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                 4   substance of his testimony, the alleged charges against Mr. Garcia, or the content of
                                                 5   an investigation or any charging document. Rather, the declarant appears to be
                                                 6   relying upon documents, inadmissible speculation, improper opinion, and/or
                                                 7   statements of third parties. To the extent the Declarant is relying upon a document,
                                                 8   such as documents related to a complaint filed in a criminal action, Declarant’s
                                                 9   testimony is precluded by the Best Evidence Rule and is inadmissible hearsay.
                                                10   Finally, the AG failed to request that the Court take judicial notice of any alleged
                                                11   charging document or criminal complaint and, therefore, neither the documents nor
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   their content may be admitted or considered in support of the Motion. Thus,
                                                13   Declarant’s testimony is inadmissible. See also Slevin v. Home Depot, 120 F. Supp
                                                14   2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on speculation is
                                                15   irrelevant and should not be considered); Missud v. Nevada 861 F. Supp. 2d 1044,
                                                16   1058, (N.D. Cal. 2012) (court documents not judicially noticeable for plaintiff's
                                                17   purpose of demonstrating that his arguments and allegations against defendants were
                                                18   true).
                                                19   Objection No. 16:
                                                20   Material Objected to: Paragraph 4, line 21.
                                                21            “This has also caused the prosecution to be concerned for their safety.”
                                                22   Ground(s) for Objection:
                                                23            FRE 602, FRE 401-403 (relevance), FRE 602 (foundation and speculation),
                                                24   FRE 701-702 (improper opinion), FRE 801-802 (hearsay); see also Slevin v. Home
                                                25   Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration
                                                26   based on speculation is irrelevant and should not be considered). The Declarant fails
                                                27   to provide sufficient facts to establish that he has personal knowledge of the
                                                28
                                                                                                 11
                                                                         DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 13 of 21 Page ID
                                                                                #:1339


                                                 1   substance of the testimony. Rather, the declarant appears to be relying upon
                                                 2   documents, inadmissible speculation, improper opinion, and/or statements of third
                                                 3   parties. Therefore, the testimony is inadmissible.
                                                 4   Objection No. 17:
                                                 5   Material Objected to: Paragraph 5, lines 22-25.
                                                 6         “On August 23, 2019, the Los Angeles Superior Court granted the People’s
                                                 7   motion pursuant to California Penal Code section 1054.7 to restrict the identities of
                                                 8   the victims and witnesses in the criminal case and denied the defense motion to
                                                 9   discover this information.”
                                                10   Ground(s) for Objection:
                                                11         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                13   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                14   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                15   substance of his testimony and/or the allegations or the content of any court
                                                16   document. Rather, the declarant appears to be relying upon documents and/or
                                                17   statements of third parties. To the extent the Declarant is relying upon a document,
                                                18   such as documents related to a complaint filed in a criminal action, Declarant’s
                                                19   testimony is precluded by the Best Evidence Rule and is inadmissible hearsay.
                                                20   Finally, the AG failed to request that the Court take judicial notice of any alleged
                                                21   charging document or criminal complaint and, therefore, neither the documents nor
                                                22   their content may be admitted or considered in support of the Motion. Thus,
                                                23   Declarant’s testimony is inadmissible. See also Slevin v. Home Depot, 120 F. Supp
                                                24   2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on speculation is
                                                25   irrelevant and should not be considered); Missud v. Nevada, 861 F. Supp. 2d 1044,
                                                26   1058 (N.D. Cal. 2012) (court documents not judicially noticeable for plaintiff's
                                                27   purpose of demonstrating that his arguments and allegations against defendants were
                                                28
                                                                                               12
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 14 of 21 Page ID
                                                                                #:1340


                                                 1   true).
                                                 2   Objection No. 18:
                                                 3   Material Objected to: Paragraph 5, lines 25-27.
                                                 4            Exhibit 2, described as “[a] true and correct copy of the state court’s minute
                                                 5   order pursuant to California Penal Code section 1054.7….”
                                                 6   Ground(s) for Objection:
                                                 7            FRE 201 (judicial notice of adjudicative facts), 401-403 (relevance), FRE 602
                                                 8   (foundation and speculation), FRE 701-702 (improper opinion), FRE 801-802
                                                 9   (hearsay), 901 (lacks authentication), FRE 1002 (Best Evidence Rule); see also ;
                                                10   Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                                11   declaration based on speculation is irrelevant and should not be considered); Missud
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                                13   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                                14   allegations against defendants were true).
                                                15            The Declarant fails to provide sufficient facts to establish that he has personal
                                                16   knowledge of the substance of the testimony. Rather, the declarant appears to be
                                                17   relying upon documents and/or statements of third parties. Furthermore, the criminal
                                                18   complaint and the contents therein is not properly authenticated and is hearsay.
                                                19   Absent a request for judicial notice, which was not submitted, the documents and its
                                                20   contents are not admissible.
                                                21   Objection No. 19:
                                                22   Material Objected to: Paragraph 5, lines 27-28.
                                                23            Exhibit 3, described as “[a] true and correct copy of the transcript of the
                                                24   hearing….”
                                                25   Ground(s) for Objection:
                                                26            FRE 201 (judicial notice of adjudicative facts), 401-403 (relevance), FRE 602
                                                27   (foundation and speculation), FRE 701-702 (improper opinion), FRE 801-802
                                                28
                                                                                                  13
                                                                         DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 15 of 21 Page ID
                                                                                #:1341


                                                 1   (hearsay), 901 (lacks authentication), FRE 1002 (Best Evidence Rule); see also ;
                                                 2   Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                                 3   declaration based on speculation is irrelevant and should not be considered); Missud
                                                 4   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                                 5   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                                 6   allegations against defendants were true).
                                                 7         The Declarant fails to provide sufficient facts to establish that he has personal
                                                 8   knowledge of the substance of the testimony. Rather, the declarant appears to be
                                                 9   relying upon documents and/or statements of third parties. Furthermore, the criminal
                                                10   complaint and the contents therein is not properly authenticated and is hearsay.
                                                11   Absent a request for judicial notice, which was not submitted, the documents and its
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   contents are not admissible.
                                                13   Objection No. 20:
                                                14   Material Objected to: Paragraph 6, lines 3-5.
                                                15         “As a result of the state court orders, the People are not required to provide the
                                                16   defense in the state criminal matter with victim and witness information.”
                                                17   Ground(s) for Objection:
                                                18         FRE 201 (judicial notice of adjudicative facts), 401-403 (relevance), FRE 602
                                                19   (foundation and speculation), FRE 701-702 (improper opinion), FRE 801-802
                                                20   (hearsay), 901 (lacks authentication), FRE 1002 (Best Evidence Rule); see also ;
                                                21   Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                                22   declaration based on speculation is irrelevant and should not be considered); Missud
                                                23   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                                24   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                                25   allegations against defendants were true).
                                                26         The Declarant fails to provide sufficient facts to establish that he has personal
                                                27   knowledge of the substance of the testimony. Rather, the declarant appears to be
                                                28
                                                                                                  14
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 16 of 21 Page ID
                                                                                #:1342


                                                 1   relying upon documents, inadmissible speculation, improper opinion, and/or
                                                 2   statements of third parties. Furthermore, the criminal complaint and the contents
                                                 3   therein is not properly authenticated and is hearsay. Absent a request for judicial
                                                 4   notice, which was not submitted, the documents and its contents are not admissible.
                                                 5   Objection No. 21:
                                                 6   Material Objected to: Paragraph 6, lines 6-8.
                                                 7         “Defense counsel in the criminal matter filed and lost motions to obtain
                                                 8   information regarding the identities of the victims and witnesses in the criminal
                                                 9   matter.”
                                                10   Ground(s) for Objection:
                                                11         FRE 201 (judicial notice of adjudicative facts), 401-403 (relevance), FRE 602
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   (foundation and speculation), FRE 701-702 (improper opinion), FRE 801-802
                                                13   (hearsay), 901 (lacks authentication), FRE 1002 (Best Evidence Rule); see also ;
                                                14   Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a
                                                15   declaration based on speculation is irrelevant and should not be considered); Missud
                                                16   v. Nevada, 861 F. Supp. 2d 1044, 1058 (N.D. Cal. 2012) (court documents not
                                                17   judicially noticeable for plaintiff's purpose of demonstrating that his arguments and
                                                18   allegations against defendants were true).
                                                19         The Declarant fails to provide sufficient facts to establish that he has personal
                                                20   knowledge of the substance of the testimony. Rather, the declarant appears to be
                                                21   relying upon documents, inadmissible speculation, improper opinion, and/or
                                                22   statements of third parties. Furthermore, the criminal complaint and the contents
                                                23   therein is not properly authenticated and is hearsay. Absent a request for judicial
                                                24   notice, which was not submitted, the documents and its contents are not admissible.
                                                25   Objection No. 22:
                                                26   Material Objected to: Paragraph 6, lines 8-10.
                                                27         “The fact that defense counsel sought this information in the criminal matter
                                                28
                                                                                                  15
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 17 of 21 Page ID
                                                                                #:1343


                                                 1   indicates that Garcia’s counsel would likely seek to obtain this information via
                                                 2   discovery in this civil case.”
                                                 3   Ground(s) for Objection:
                                                 4         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                 5   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                 6   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                 7   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                 8   substance of his testimony, the alleged plans or intentions of Mr. Garcia’s counsel,
                                                 9   or the content of any information. Rather, the declarant appears to be relying upon
                                                10   inadmissible speculation, improper opinion, and documents and/or statements of
                                                11   third parties. See Slevin v. Home Depot, 120 F. Supp 2d. 822, 835-836 (N.D. Cal.
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   2000) (stating that a declaration based on speculation is irrelevant and should not be
                                                13   considered).
                                                14   Objection No. 23:
                                                15   Material Objected to: Paragraph 7, lines 11-13.
                                                16         “The safety of the victims and other witnesses remains at issue, and the
                                                17   disclosure of their information in the civil case before disclosure in the criminal case
                                                18   will subject them to continued harassment, and quite possibly physical danger.”
                                                19   Ground(s) for Objection:
                                                20         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                21   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                22   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                23   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                24   substance of his testimony or the content of any information. Rather, the declarant
                                                25   appears to be relying upon inadmissible speculation, opinion, and/or documents
                                                26   and/or statements of third parties. To the extent the Declarant is relying upon a
                                                27   document, such as documents related to a complaint filed in a criminal action,
                                                28
                                                                                                16
                                                                        DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 18 of 21 Page ID
                                                                                #:1344


                                                 1   Declarant’s testimony is precluded by the Best Evidence Rule and is inadmissible
                                                 2   hearsay. Finally, the AG failed to request that the Court take judicial notice of any
                                                 3   alleged charging document or criminal complaint and, therefore, neither the
                                                 4   documents nor their content may be admitted or considered in support of the Motion.
                                                 5   Therefore, Declarant’s testimony is inadmissible. See also Slevin v. Home Depot, 120
                                                 6   F. Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on
                                                 7   speculation is irrelevant and should not be considered).
                                                 8   Objection No. 24:
                                                 9   Material Objected to: Paragraph 7, lines 14-15.
                                                10            “The People have a compelling interest in protecting the physical safety and
                                                11   privacy of the victims and witnesses in the criminal case.”
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   Ground(s) for Objection:
                                                13            FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                14   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                15   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                16   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                17   substance of his testimony or the content of any information. Rather, the declarant
                                                18   appears to be relying upon inadmissible speculation, improper opinion, and
                                                19   documents and/or statements of third parties. See Slevin v. Home Depot, 120 F. Supp
                                                20   2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on speculation is
                                                21   irrelevant and should not be considered); Missud v. Nevada, 861 F. Supp. 2d 1044,
                                                22   1058 (N.D. Cal. 2012) (court documents not judicially noticeable for plaintiff's
                                                23   purpose of demonstrating that his arguments and allegations against defendants were
                                                24   true).
                                                25   Objection No. 25:
                                                26   Material Objected to: Paragraph 7, lines 15-18.
                                                27            “Several individuals would likely be identified through discovery in this civil
                                                28
                                                                                                  17
                                                                         DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 19 of 21 Page ID
                                                                                #:1345


                                                 1   matter before being identified in the criminal matter, thereby allowing the defense to
                                                 2   use the civil case to circumvent the court orders in the criminal matter.”
                                                 3   Ground(s) for Objection:
                                                 4            FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                 5   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                 6   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                 7   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                 8   substance of his testimony or the content of any information. Rather, the declarant
                                                 9   appears to be relying upon inadmissible speculation, improper opinion, and
                                                10   documents and/or statements of third parties. See Slevin v. Home Depot, 120 F. Supp
                                                11   2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on speculation is
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   irrelevant and should not be considered); Missud v. Nevada, 861 F. Supp. 2d 1044,
                                                13   1058 (N.D. Cal. 2012) (court documents not judicially noticeable for plaintiff's
                                                14   purpose of demonstrating that his arguments and allegations against defendants were
                                                15   true).
                                                16   Objection to No. 26:
                                                17   Material Objected to: Paragraph 7, lines 18-19.
                                                18            “Absent intervention and a stay of discovery, the People’s interests cannot be
                                                19   adequately represented in this civil matter.”
                                                20   Ground(s) for Objection:
                                                21            FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                22   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                23   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                24   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                25   substance of his testimony or the content of any information. Rather, the declarant
                                                26   appears to be relying upon inadmissible speculation, improper opinion, and
                                                27   documents and/or statements of third parties. See Slevin v. Home Depot, 120 F. Supp
                                                28
                                                                                                 18
                                                                         DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 20 of 21 Page ID
                                                                                #:1346


                                                 1   2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on speculation is
                                                 2   irrelevant and should not be considered).
                                                 3   Objection No. 27:
                                                 4   Material Objected to: Paragraph 7, lines 19-22.
                                                 5         “In fact, the People’s interests are likely to be seriously impaired absent a
                                                 6   ruling by this Court allowing the People to intervene and stay discovery and
                                                 7   disclosure of witnesses in this action.”
                                                 8   Ground(s) for Objection:
                                                 9         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                10   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                11   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
DAILY ALJIAN LLP
                   Newport Beach, California




                                                12   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                13   substance of his testimony or the content of any information. Rather, the declarant
                                                14   appears to be relying upon inadmissible speculation, improper opinion, and
                                                15   documents and/or statements of third parties. See Slevin v. Home Depot, 120 F. Supp
                                                16   2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on speculation is
                                                17   irrelevant and should not be considered).
                                                18   Objection No. 28:
                                                19   Material Objected to: Paragraph 8, lines 1-3.
                                                20         “I am informed and believe that, to date, discovery in this matter has not
                                                21   commenced, but that answers by the defendants have been filed or will be filed in the
                                                22   near future.”
                                                23   Ground(s) for Objection:
                                                24         FRE 201 (judicial notice of adjudicative facts), FRE 401-403 (relevance), FRE
                                                25   602 (foundation and speculation), FRE 701-702 (improper opinion), 801-802
                                                26   (hearsay), 901 (lacks authentication), and FRE 1002 (Best Evidence Rule). The
                                                27   Declarant fails to lay a proper foundation that he has personal knowledge of the
                                                28
                                                                                                 19
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
                                               Case 2:20-cv-01437-ODW-AS Document 61-8 Filed 06/22/20 Page 21 of 21 Page ID
                                                                                #:1347


                                                 1   substance of his testimony or the content of any document and information. Rather,
                                                 2   the declarant appears to be relying upon inadmissible speculation, improper opinion,
                                                 3   and documents and/or statements of third parties. See Slevin v. Home Depot, 120 F.
                                                 4   Supp 2d. 822, 835-836 (N.D. Cal. 2000) (stating that a declaration based on
                                                 5   speculation is irrelevant and should not be considered).)
                                                 6   Dated: June 22, 2020                    DAILY ALJIAN LLP
                                                 7
                                                                                             By:/s/ Reed Aljian
                                                 8                                             Reed Aljian
                                                                                               Attorneys for Defendants,
                                                 9                                             COMMUNICATION CENTER
                                                                                               BEREA U.S.A. LLC, erroneously sued
                                                10                                             as INTERNATIONAL BEREA USA,
                                                                                               ALMA ELIZABETH JOAQUIN,
                                                11                                             erroneously sued as ALMA ZAMORA
DAILY ALJIAN LLP
                   Newport Beach, California




                                                                                               DE JOAQUIN, and ADORAIM
                                                12                                             JOSADAC JOAQUIN, erroneously
                                                                                               sued as ADORAIM JOAQUÍN
                                                13                                             ZAMORA
                                                14

                                                15

                                                16

                                                17

                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                               20
                                                                       DEFENDANTS’ OBJECTIONS TO DECLARATION OF J. SEGAL
